Citation Nr: 1508290	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hand or wrist disability, to include bilateral wrist osteoarthritis.

2.  Entitlement to an initial disability rating in excess of 30 percent for bipolar disorder.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  

4.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right knee.  

5.  Entitlement to a compensable initial disability rating for reflux esophagitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1990, and from July 1999 to April 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a bilateral hand or wrist disability has been recharacterized to comport with the evidence of record.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This case was previously before the Board in September 2012.  At that time, the Board denied the Veteran's claim for service connection for bilateral carpal tunnel syndrome; that issue is thus no longer before the Board.  The Board remanded the remainder of the Veteran's claims for further development.  For reasons explained more fully below, the requested development has been completed with regard to the Veteran's increased ratings claims; these issues may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability has been raised by the record in a November 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for a bilateral hand or wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 5, 2010, the Veteran's bipolar disorder symptoms resulted in occupational and social impairment, with deficiencies in most areas.

2.  Effective May 5, 2010, the Veteran's bipolar disorder symptoms have resulted in occupational and social impairment with reduced reliability and productivity.  

3.  Prior to November 13, 2012, the Veteran's lumbar spine disability did not result in flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, an abnormal gait or abnormal spinal contour, or in incapacitating episodes.

4.  Effective November 13, 2012, the Veteran's lumbar spine disability resulted in flexion of 60 degrees, but did not result in flexion of 30 degrees or less or in favorable ankylosis of the entire thoracolumbar spine.  

5.  The Veteran's right knee arthritis does not result in flexion limited to 30 degrees, in extension limited to 10 degrees, or in any other symptoms warranting separate ratings under other Diagnostic Codes.  

6.  Over the course of the entire appeal period, the Veteran's reflux esophagitis has resulted in regurgitation, pyrosis, and general epigastric distress; it has not resulted in dysphagia, substernal arm or shoulder pain, or considerable impairment of health.  






CONCLUSIONS OF LAW

1.  Prior to May 5, 2010, the criteria for an initial 70 percent disability rating, but no higher, for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9432 (2014).

2.  Effective May 5, 2010, the criteria for a 50 percent disability rating, but no higher, for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9432 (2014).

3.  Prior to November 13, 2012, the criteria for an initial disability rating in excess of 20 percent were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5236-5243 (2014).

4.  Effective November 13, 2012, the criteria for a disability rating of 20 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5236-5243 (2014).

5.  The criteria for a disability rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2014).  

6.  The criteria for a 10 percent rating, but no higher, over the course of the entire appeals period for the Veteran's reflux esophagitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.24, 4.114, Diagnostic Code (DC) 7399-7346 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The issues decided herein arise from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's September 2012 remand, more recent VA treatment records and private treatment records were obtained.  There is no evidence that the Veteran is in receipt of disability benefits from the Social Security Administration, so no attempt to obtain any such records is required.  

Over the course of the appeal period, the Veteran has undergone numerous examinations for her service-connected disabilities.  Most recently, the Veteran underwent four examinations in November 2012 pursuant to the Board's September 2012 remand.  All of these examinations are sufficient evidence for deciding the claims.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe her disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  

In light of these facts, the duty to assist has been met.

II.  Increased Initial Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's claims for increased initial ratings are evaluated separately below.



Bipolar Disorder

Legal Framework

The Veteran's bipolar disorder has been evaluated as 30 percent disabling effective April 19, 2007 under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9432.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher, 50 percent, rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

Facts

The Veteran underwent a VA examination in August 2007.  At that examination, the Veteran reported being married three times with two children.  She stated that she had no close friends or hobbies.  She described suffering from mood swings, varying from a few hours to a day long, that occurred once or twice per week.  She also complained of depression, crying spells, insomnia, difficulty sleeping, irritability, anxiety, and low energy.  She endorsed having passive suicidal thoughts, but denied any active plan or intent.  

The mental status examination revealed that the Veteran was casually dressed, and that she was attentive and cooperative.  She was well oriented, and her speech had a normal rate and rhythm.  Her mood was sad and anxious, her affect blunted.  There was no evidence of any thought disorder, and cognitive and memory examinations were normal.

The examiner diagnosed the Veteran as suffering from bipolar disorder.  He described her as moderately impaired socially and recreationally, as mood swings interfered with her relationships with others.  He reported that the Veteran's bipolar disorder interfered mildly to moderately with her occupation, noting that she gets bored and irritable at work.  He assigned a GAF score of 45.  

In her May 2008 notice of disagreement, the Veteran stated that there are days when she does not want to get out of bed.  She described her problem as being more severe than reflected by her assigned disability rate.  

In July 2008 letters, the Veteran's husband and daughter described her as being depressed and as having frequent crying spells and mood swings.  They stated that she has little motivation, that she has difficulty sleeping, that she has difficulty getting along with others, and that she abuses alcohol.  

In a November 2008 VA treatment note, the Veteran stated that she has rapid mood swings.  She stated that she lost two jobs as a result of her psychiatric disorder.  

At a December 2008 VA psychiatric consultation, the Veteran reported having short term memory problems and concentration issues.  She stated that she gets easily frustrated, and described herself as isolated, withdrawn, and irritable.  She stated that she feels hopeless and has passive suicidal thoughts.  She described a difficulty falling and staying asleep.  Upon examination, the Veteran was alert and oriented with an anxious appearance.  Though she denied hallucinations or delusions, she endorsed some paranoia.  She was diagnosed as suffering from bipolar disorder and assigned a GAF score of 50.  

In her January 2009 substantive appeal, the Veteran reported having trouble holding a job and getting stabilized on medication.  

At an April 2009 VA examination, the Veteran reported having mood swings, including feeling manic followed by being tearful and depressed.  She stated that she had been drinking more and that she would occasionally get intoxicated.  

The mental status examination revealed that the Veteran was neatly groomed and casually dressed.  Her speech was spontaneous, and her psychomotor activity unremarkable.  She was friendly and cooperative with the examiner, and she had an appropriate affect.  Her mood was anxious.  Though she completed the memory testing, she demonstrated difficulty in concentrating in other parts of the examination.  She was oriented to person, time, and place.  Her thought process and content were unremarkable.  She had no delusions or hallucinations, and she understood the outcome of her behavior.  She denied inappropriate, obsessive, or ritualistic behavior, but endorsed sleep impairment.  She had no suicidal or homicidal thoughts, and she was able to maintain her personal hygiene.  

The examiner diagnosed her as suffering from bipolar disorder.  He noted that the Veteran was pleasant and sincere, yet anxious.  He stated that the Veteran was currently depressed, and that she worried excessively.  He concluded that the Veteran's bipolar disorder resulted in deficiencies in mood as well as intermittent periods of an inability to perform required tasks, but with generally satisfactory functioning.  He assigned a GAF score of 55.  

A May 2009 VA treatment record reflects that the Veteran had recently taken 6 Tylenol PM pills in an apparent suicide attempt.  The Veteran denied any current suicidal ideation.  A subsequent July 2009 VA psychology consultation noted that the Veteran had manic symptoms two to three times per week, that she was in a sad mood daily, and that she had crying spells and sleep disturbances.  The Veteran reported suicidal ideation when things get bad, approximately once per month.  She discussed her recent suicide attempt, but noted she currently had no plan or intent.  The psychiatrist assigned a GAF score of 55.  

In a September 2009 letter, the Veteran stated that her psychiatric disorder was a daily struggle, and that it contributed to her frequently switching jobs.  She stated that she had trouble concentrating and with her memory, and she worried about losing her current position.  

VA mental health treatment notes from August 2009 through April 2010 reflect similar symptoms to those described above.  

A May 5, 2010 VA treatment note reflects that the Veteran reported feeling more positive.  She stated that external stressors had decreased, and that she was doing better at her job.  A separate note from that same date shows that the Veteran reported doing very well.  The Veteran stated that she was feeling better than she had in a long time.  She reported her mood to be stable, and she denied depression, anxiety or crying spells.  Her sleep was better, and she cut back on her medications.  

A June 2010 treatment note shows that the Veteran reported having a stable mood, and that she had cut back on her alcohol consumption.  She was assigned a GAF score of 55.  

An August 2010 VA treatment note reflects that, though the Veteran reported insomnia and depression, she was feeling more positive and had decreased stress at work.  She was assigned a GAF score of 55.  

A separate August 2010 treatment note reflects that the Veteran reported "doing a lot better."  She stated that new medication helped with her mood, and she denied depression or anxiety.  She stated that though she was stressed and irritable at work, she had no new complaints.  She was assigned a GAF score of 68.  

A January 2011 treatment note reflects that, though the Veteran complained of poor sleep, her mood was stable and she had no suicidal ideation.  Her affect was appropriate, she had normal thought content and intact memory.  She was assigned a GAF score of 60.  

Further treatment records from 2011 and 2012 show continued improvement.  In April 2011, the Veteran stated that she had a stable mood.  She reported being promoted and transferred to a new position.  Her insight and judgment were reported to be improving, and she was assigned a GAF score of 55.  

In May 2011, the Veteran reported a stable mood.  She stated that she was happy with her job and doing well at home.  In June 2011, the Veteran reported that she had a stable mood and continued to do well at work.  In July 2011, the Veteran reported irritability other than when she was at work, but stated that she was enjoying her job.  In October 2011, the Veteran stated that she was doing well on her current medication, denying mood swings or anxiety.  She stated that she still had difficulty sleeping, but that she was doing well at work.  She was assigned a GAF score of 65.  In January 2012, the Veteran reported suffering from depressed mood and fatigue, but was assigned a GAF score of 55.  

In June 2012, the Veteran reported doing well and stated that she was compliant with her medication.  She denied depression, anxiety, and mood swings.  She was assigned a GAF score of 68.  Records from August 2012 and September 2012 reflect GAF scores of 55.  

Most recently, the Veteran underwent a VA examination in November 2012.  The Veteran reported that she had been employed in human resources for the past four years.  She admitted to previous use of alcohol, but denied current abuse.  She reported suffering from a depressed mood, suspiciousness, chronic sleep impairment, and a flattened affect.  

The examiner diagnosed the Veteran as suffering from bipolar disorder, and she assigned the Veteran a GAF score of 65.  She concluded that the Veteran's bipolar disorder results in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily.  

Analysis

Given the above summarized evidence, the Board concludes that the Veteran's rating must be staged to adequately reflect her symptomatology and the resulting effect on her occupational and social functioning.  

Prior to May 5, 2010, the evidence shows that the Veteran's disability more nearly approximated the 70 percent rating criteria.  Such a rating is warranted with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

The evidence from this period shows that the Veteran suffered from symptoms that are either included in or approximate those described by this rating.  Notably, the Veteran displayed occasional suicidal ideation (including at least one possible attempt), as well as a difficulty in adapting to stressful circumstances (as evidenced by her multiple jobs during this period) and an inability to establish and maintain effective relationships.  These symptoms resulted in occupational and social impairment with deficiencies in most areas.  Again, the Veteran's husband and daughter described their struggles with the Veteran's disability, and the Veteran outlined her having numerous jobs during this period.  Though not explicitly included in this rating, the Board concludes that the Veteran's mood swings, depression, and crying spells more nearly approximate the symptoms described by the 70 percent rating.  38 C.F.R. §§4.7, 4.130, DC 9432.

However, prior to May 5, 2010, the Veteran's symptoms do not approximate those described by the 100 percent rating.  Such a rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

The evidence does not show that the Veteran's symptoms approached this severity.  Though the Veteran did attempt suicide once, there is no evidence of a persistent danger of her hurting herself.  None of the other symptoms included in the 100 percent rating were shown by the Veteran, and her reported symptoms do not approximate those included in this rating.  Further, though the Veteran's symptoms had an effect on her occupational and social functioning, the evidence does not show that they resulted in total occupational and social impairment as required for a 100 percent rating.  38 C.F.R. §§ 4.7, 4.130, DC 9432.

Effective May 5, 2010, the Board concludes that the Veteran's symptoms and the occupational and social impairment they result in warrant a 50 percent rating.  That rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

Though the evidence from this period shows an improvement in the Veteran's symptoms, it nevertheless shows that the Veteran meets the criteria for a 50 percent rating.  Notably, the Veteran continued to complain of occasional depression with a consistent affect, she had disturbances of motivation and mood, and she complained of impairment of short term memory.  These symptoms resulted in occupational and social impairment with reduced reliability and productivity, as reflected by her complaints of stress at work.  

The Veteran's symptoms from this period, however, do not approximate those required for a 70 percent rating.  Notably, during this period, the Veteran's GAF scores ranged from lows of 55 (more moderate symptoms or moderate difficulty in social or occupational functioning) to a high of 68 (some mild symptoms, or some difficulty in social or occupational functioning).  These scores reflect mild to moderate symptoms and are consistent with a 50 percent rating.  38 C.F.R. §§ 4.7, 4.130, DC 9432.

An extraschedular rating is not warranted for any period of time.  The evidence shows that the Veteran's service-connected bipolar disorder results in mood swings, suicidal ideation, crying spells, and disturbances in motivation and mood (among other symptoms).  The rating criteria reasonably describe the Veteran's disability level and these symptoms; to the extent that particular symptoms are not explicitly included in the Diagnostic Code, the Board has already found that they approximate other symptoms that are included, and that they formed the basis for the granted increased ratings.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Quite simply, the Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluations for the service-connected bipolar disorder is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

In summary, the Board concludes that, prior to May 5, 2010, the criteria for an initial 70 percent disability rating have been met, but no higher.  Effective May 5, 2010, the Board concludes that the criteria for a 50 percent disability rating have been met, but no higher.  38 C.F.R. §§ 4.7, 4.130, DC 9432.

Lumbar Spine Disability

Legal Framework

The Veteran is currently evaluated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As the most recent VA examination indicated that the Veteran suffers from intervertebral disc syndrome, either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating.   Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.  Id. 

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Veteran's lumbar disc disease may also be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under that Formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, DCs 5235-5242.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Facts

A June 2007 record from the Veteran's private chiropractic care provider noted that she had normal range of motion in all directions.  She was diagnosed as suffering from lumbar degenerative joint disease.  

In her May 2008 notice of disagreement, the Veteran stated that she was in constant pain, and that she had problems sitting or standing for long periods of time.  In letters of July 2008, the Veteran's husband and daughter both stated that the Veteran uses a heating pad for pain.  They stated that there were some days where the Veteran could not walk.  In her January 2009 substantive appeal, the Veteran stated that she often had to lie on heating pads, and that her back pain causes difficulty with simple tasks.  

At a March 2009 VA examination, the Veteran stated that she suffers from back pain and stiffness, but denied fatigue, decreased motion, weakness, or spams.  She stated that she had moderate pain 1-6 times per week, and flare-ups every 2-3 weeks.  She stated that a flare-up would last from 1-2 days.  She stated that she was able to walk 1-3 miles, and that she had no incapacitating episodes.  

Upon examination, the Veteran's posture and head position were normal, she had a symmetry in appearance, and she walked with a normal gait.  There was no evidence of abnormal spinal curvatures, and no ankylosis.  The Veteran had no spasms, guarding, pain with motion, tenderness, or weakness.  She had full strength in all movements, and normal muscle tone with no atrophy.  Sensory and reflex examinations were normal.  

Range of motion testing revealed flexion from 0 to 90 degrees, extension from 0 to 20 degrees, right and left lateral rotation of 0 to 45 degrees each way, and right and left lateral flexion of 0 to 45 degrees each way.  With repetitive motion, the Veteran had objective evidence of pain but no further limitation of motion.  

The examiner diagnosed the Veteran as suffering from lumbar degenerative disc disease.  The Veteran reported that she missed four days of work within the last year due to her back.  The examiner commented that the Veteran's back disability resulted in significant effects on her usual occupation, to include decreased mobility, and problems with lifting and carrying.  

A February 2010 VA primary care note reflects that the Veteran complained of back pain that was helped by medication.  Upon examination, the Veteran's spine had no erythema, swelling, or tenderness.  She had full range of motion.  Subsequent VA primary care notes show that the Veteran consistently complained of back pain.  

In a November 2010 letter, the Veteran stated that she had to sleep with a heating pad to rest.  She stated that she could no longer vacuum or do more than light cleaning or exercising.  She also reported that prolonged standing resulted in pain.  

Most recently, at a November 13, 2012 VA examination, the Veteran described suffering a burning type of pain in her lower back that is worse with prolonged sitting or standing.  She stated that she takes over the counter pain relievers, but gets little relief.  She stated that during flare-ups, she is unable to vacuum or do laundry.  

Upon examination, the Veteran had localized tenderness over the upper lumbosacral spine.  There was no evidence of guarding or muscle spasm.  The Veteran had normal strength in all planes of motion with no evidence of muscle atrophy.  Straight leg tests were negative, and reflex and sensory examinations were normal.  The Veteran had no radicular pain or radiculopathy, and she had no neurologic abnormalities.  The examiner stated that the Veteran did suffer from intervertebral disc syndrome, but that she had no incapacitating episodes.  

Range of motion testing revealed that the Veteran had forward flexion to 80 degrees with pain beginning at 60; she had extension of 15 degrees with pain beginning at 10.  She had right lateral flexion of 20 degrees with pain beginning at 15, and left lateral flexion of 30 degrees with pain beginning at 25.  The Veteran had right lateral rotation of 25 degrees with pain beginning at 20, and left lateral rotation of 25 degrees with pain at 25.  The examiner stated that the Veteran's body habitus may contribute slightly to her decreased range of motion.  Repetitive motion resulted in pain with movement and less movement than normal, but it did not result in any decrease in range of motion.  

The Veteran reported that she had to have a back rest in her chair at work in human resources.  The examiner concluded that the Veteran could do mild to moderate physical labor and all sedentary work.  

Analysis

As noted above, the evidence here requires that the Veteran's rating be staged. 

Prior to November 13, 2012, the Veteran did not meet the requirements for a 20 percent rating.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for flexion between 35 and 60 degrees, for a combined range of motion of 120 degrees or less, or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, DCs 5235-5242.

The evidence shows that the Veteran's disability did not approach this level.  Her private chiropractic records showed that she had normal range of motion.  The March 2009 VA examination showed that the Veteran had flexion of 90 degrees and a combined range of motion of 290 degrees.  This same examination showed that she had no spasms, guarding, or abnormal spinal curvatures.  

Further, there is no evidence that the Veteran's degenerative disc disease resulted in incapacitating episodes; accordingly, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  As to the DeLuca requirements, despite the Veteran's contentions of pain and difficulty performing home related tasks, the evidence shows that the Veteran's functional loss was minimal.  She had near complete range of motion, full strength, and normal sensory and reflex examinations.  Notably, at the time of the March 2009 VA examination, she had only missed four days of work due to her back.  Absent evidence of more severe symptoms, the criteria for a 20 percent rating for this period were not met.  38 C.F.R. §§ 4.7, 4.71a, DC 5235-5242.

Effective November 13, 2012 the criteria for a 20 percent rating are met.  Again, the VA examination performed that day noted that the Veteran had flexion of 80 degrees.  As her pain began at 60 degrees, however, the Board concludes that her functional abilities were limited to 60 degrees, warranting a 20 percent rating.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45.  

However, an increased 40 percent rating is not warranted.  Under the General Rating Formula for Diseases and Injuries of the Spine, such a rating would be warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  None of the evidence shows that the Veteran is impacted to this degree.  Further, as she has had no incapacitating episodes, rating her under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  

As to extraschedular consideration, the evidence shows that the Veteran's service-connected lumbar spine disability results in pain and decreased range of motion.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran has also stated that she has to use a heating pad, and that she has times where she cannot clean or exercise on account of her low back pain.  While these symptoms are not explicitly provided for by the schedular criteria, the Board concludes that they do not rise to the level of an "exceptional or unusual" disability picture as contemplated by 38 C.F.R. § 3.321(b)(1).  Instead, these symptoms are to be expected from someone with a service-connected back disability, and the assigned disability ratings adequately cover these symptoms and the functional impairment they present.  Accordingly, the schedular evaluation is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In summary, the Board concludes that, prior to November 13, 2012, the criteria for an increased 20 percent rating for the Veteran's lumbar spine disability were not met.  Effective November 13, 2012, the criteria for a 20 percent rating (but no higher), for the Veteran's lumbar spine disability have been met.  38 C.F.R. §§ 4.7, 4.71a, DC 5235-5242.

Right Knee Disability 

The Veteran's right knee arthritis has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Diagnostic Code 5010 covers arthritis due to trauma, and is to be rated as degenerative arthritis.  Ratings for degenerative arthritis are addressed by Diagnostic Code 5003, stating that degenerative arthritis will be rated "on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved."  Diagnostic Code 5003 further provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is applied for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of flexion of the knee is rated under Diagnostic Code 5260.  Under that Diagnostic Code, limitation of flexion of the leg to 60 degrees is assigned a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

For VA purposes, normal range of motion of the knee is considered to be from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of extension of the knee is rated under 38 C.F.R. § 4.71a, DC 5261.  Under this Diagnostic Code, extension limited to 5 degrees is assigned a noncompensable rating.  A 10 percent rating is assigned when extension is limited to 10 degrees, a 20 percent rating is assigned with extension limited to 15 degrees, a 30 percent rating is assigned with extension limited to 20 degrees, and a 40 percent rating is assigned with extension limited to 30 degrees.  The highest 50 percent rating is assigned with extension limited to 45 degrees.

As above, when evaluating the Veteran's service-connected right knee disability, VA must consider granting a higher rating for functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Facts

At an August 2007 VA examination, the Veteran had range of motion from 0 degrees of extension to 135 degrees of flexion.  There was no swelling or tenderness in her right knee.  The examiner reported that the "DeLuca criteria were negative for all [range of motion]."  He reported that X-rays showed mild degenerative changes in the right knee.  The examiner indicated that the Veteran's right knee disability had no significant effects on her occupation.

A May 2008 VA clinician note reflects that the Veteran complained of right knee pain.  Upon examination, the clinician reported no arthralgia or myalgia in the Veteran's right knee, and that the knee was not swollen or painful.  She reported that the Veteran's range of motion was intact.  

In her May 2008 notice of disagreement, the Veteran noted that she had trouble climbing stairs, and that her knee swells, cracks, and pops.  July 2008 letters from her husband and daughter noted that climbing stairs causes swelling in the Veteran's knee.  

A November 2008 VA treatment record reflects that the Veteran reported walking at least three miles each day.  

At a March 2009 VA examination, the Veteran reported suffering from giving way, instability, pain, stiffness, effusions, and swelling in her right knee.  She denied deformity, weakness, incoordination, dislocation, subluxation, or locking.  She reported weekly moderate flare-ups lasting 1-2 days that were brought on by climbing stairs or squatting.  She reported being able to stand for more than one but less than three hours, and that she was able to walk for 1 to 3 miles.  

Upon examination, there was evidence of tenderness and crepitus in her right knee, but there was no patellar or meniscal abnormality.  The Veteran had no ankylosis in her right knee.  Range of motion testing revealed flexion of 110 degrees and extension of 0 degrees.  The Veteran had additional pain, but no other limitations, with repetitive motion.  The examiner diagnosed her as suffering from right knee degenerative joint disease resulting in decreased mobility and problems with lifting and carrying.  

In her September 2009 substantive appeal, the Veteran stated that he has difficulty climbing stairs, and that she has fallen down.  

A February 2010 VA primary care note reflects that the Veteran complained of knee pain that was relieved with medication.  Upon examination, the clinician noted no erythema, increase in temperature, swelling, or tenderness to palpation.  She had full range of motion in her right knee.  

In a November 2010 letter, the Veteran stated that there are times where she has trouble walking.  She stated that she no longer walks or runs for long periods of time.  She reported having difficulty climbing stairs or cleaning her house.  

VA primary care notes of February 2011 and December 2011 reflect that the Veteran had no new complaints regarding her right knee.  At both appointments, the Veteran's lower legs were described as having no edema, and her temperature and sensation were normal.  

Most recently, the Veteran underwent a VA examination in November 2012.  At that examination, the Veteran complained of stiffness in her knee when navigating the stairs.  She stated that the pain is less severe when walking on flat ground.  She stated that she suffers from flare-ups when driving long distances, and complained that she is sometimes unable to do household chores.  

Upon examination, the Veteran had tenderness or pain to palpation in her right knee.  She had full strength, and stability tests were normal.  The examiner reported no evidence of subluxation or dislocation, and no evidence of a meniscal condition or surgical procedures.  

Range of motion testing revealed flexion of 110 degrees with pain beginning at 70.  She had extension of 0 degrees without pain.  With repetitive motion, the Veteran had flexion of 110 degrees and extension of 0.  The examiner reported that repetitive motion resulted in loss of motion, less movement than normal, and increased pain.  The examiner concluded that the Veteran's right knee did not allow her to perform repetitive climbing of stairs or ladders, but she could perform mild physical labor.  Additionally, her knee limited prolonged standing and walking, but she could perform sedentary work with change of positions as she required.  

Analysis

Under the currently assigned Diagnostic Code, in order to warrant an increased 20 percent rating, the evidence would have to show that the Veteran's right knee flexion is limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  None of the evidence shows that the Veteran's flexion is so limited.  The November 2012 examination reflects the most severe restriction of range of motion.  Even that examination, however, showed that pain only began at 70 degrees of flexion, far above the 30 degrees required for a 20 percent rating.  Absent evidence of more severe loss of motion, a 20 percent rating is not warranted.  

The Veteran has consistently complained of pain in her right knee, and stated that this pain limits her ability to climb stairs or to clean her home.  That said, at no time has this pain limited her flexion beyond 70 degrees or limited her extension at all.  Absent a showing of limited motion or of other similar functional impairment, an increased rating based on the DeLuca criteria is not warranted.  

The Board has considered whether rating the Veteran under an additional or a separate Diagnostic Code would result in an increased rating.  

The only Diagnostic Code for possible application is 5257, covering other impairments of the knee, including recurrent subluxation or lateral instability.  At her March 2009 VA examination, the Veteran complained of instability in her right knee.  However, neither that examination nor the subsequent November 2012 examination noted instability.  Instead, stability tests at both examinations were reported to be normal.  The Veteran's singular complaint of instability is thus outweighed by the objective medical evidence of record showing that she does not suffer from instability.  

Other Diagnostic Codes are not applicable, as their particular symptoms are not demonstrated in the evidence of record.  The Veteran's knee has not been found to be ankylosed, precluding a rating under Diagnostic Code 5256.  Diagnostic Code 5258 covers cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 covers cartilage, semilunar, removal of, symptomatic.  These symptoms are not shown in any of the examinations or in the voluminous medical records.  A separate rating for limitation of flexion under Diagnostic Code 5261 is not warranted, as the Veteran's extension has never been shown to be limited.  Ratings under Diagnostic Codes 5262 (tibia and fibula, impairment of) and 5263 (genu recurvatum) are similarly not warranted, as the Veteran has not been found to suffer from either of these conditions.  

As to extraschedular consideration, the evidence shows that the Veteran's service-connected right knee arthritis results in pain and mild limitation of flexion.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran also complains of difficulty navigating stairs and of cleaning her home.  These symptoms are not explicitly covered by the applicable rating criteria.  That said, as above, these symptoms do not rise to the level of "exceptional or unusual," as they are consistent with and to be expected by a service-connected knee disability.  The assigned schedular evaluation for the service-connected right knee disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an increased rating for right knee arthritis; there is no doubt to be resolved; and an increased rating for right knee arthritis is not warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260.  

Reflux Esophagitis

Legal Framework

The Veteran's reflux esophagitis has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  As reflux esophagitis is not specifically provided for in the rating criteria, it is rated by analogy to a hiatal hernia.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 7346, a 60 percent rating (the highest rating possible) is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted when two or more of the symptoms of the 30 percent evaluation are present but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Facts

A July 2007 treatment record from the University of Tennessee Memorial Hospital noted that the Veteran has complaints of heartburn and indigestion.  She denied suffering from nausea and vomiting.  Her appetite was okay, and her weight was stable.  Her bowel movements alternated between diarrhea and constipation, but she had no blood in the stool and no black or tarry stools.  

An August 2007 VA examination noted that the Veteran suffered from gastroesophageal reflux disease (GERD) and an esophageal ulcer since 2003.  The examination noted that the Veteran had a good response to treatment with no significant effects on her occupation.  

A May 2008 VA clinician note reflects that the Veteran had no nausea, emesis, GERD, pain, diarrhea, or constipation.  The Veteran also had no melena or hematochezia.  

In her May 2008 notice of disagreement, the Veteran stated that she gets heartburn every day.  In July 2008 letters, the Veteran's husband and daughter stated that the Veteran has to use the bathroom frequently with uncontrollable urges.  

A March 2009 VA examination noted that the Veteran has had no hospitalization, surgeries, or neoplasm.  The Veteran complained of nausea several times each day, but denied vomiting.  She stated that she has dysphagia and esophageal distress, but she is able to handle liquids and solid food.  She reported weekly heartburn, but denied suffering from regurgitation, hematemesis, melena, or esophageal dilation.  

Upon examination, the examiner reported that the Veteran had mild epigastric tenderness with palpation.  He diagnosed the Veteran as suffering from reflux esophagitis, with no significant effects on her occupation but mild effects on feeding.  

VA treatment records of February 2010, August 2010, and February 2011 reflect that she had no current complaints regarding her reflux esophagitis, and that her esophageal ulcer was asymptomatic.  

June and July 2011 progress notes from Hardin Valley Internal Medicine reflect that the Veteran denied suffering from heartburn, nausea, vomiting, abdominal pain, diarrhea, and constipation.  These notes reflect that the Veteran's esophageal reflux was "well controlled."  In August 2011, the Veteran complained of nausea and vomiting.  The record indicates that the Veteran's esophageal reflux was still well controlled, and it related her complaints to a case of sinusitis.  Records from November 2011 and February 2012 reflect that the Veteran's esophageal reflux was well controlled. 

A December 2011 VA primary care note reflects that the Veteran complained of episodes of vomiting without preceding nausea.  She stated that this happens once a day, occurring every other day.  

A May 2012 record from Hardin Valley showed a complaint of vomiting after eating with no nausea.  The Veteran denied heartburn, diarrhea, constipation, or blood in her stool.  In June 2012, she denied nausea, vomiting, and abdominal pain. Her esophageal reflux was described as well controlled.  

Most recently, at a November 2012 examination, the Veteran stated that she voluntarily regurgitates after eating.  She stated that foods that trigger reflux include apples, oranges, and other fruits, and that she avoids spicy foods.  She stated that she vomits after eating 1 to 2 times per week.  

Upon examination, the examiner noted that the Veteran has infrequent episodes of epigastric distress, heartburn, reflux, regurgitation, sleep disturbance, nausea, and vomiting.  He found no evidence of hematemesis or melena, and no stricture.  He diagnosed the Veteran as suffering from GERD, a hiatal hernia, and grade B esophagitis.  The examiner commented that the impact on the Veteran's employment was that she may have to take medication at work if she has a flare-up.

Analysis

Given the above summarized evidence, the Board concludes that an increased 10 percent rating is warranted for the Veteran's reflux esophagitis for the entire appeal period.  Again, under the applicable Diagnostic Code, a 10 percent rating is warranted when two or more of the symptoms required for the 30 percent rating are present, resulting in less severity than those described by that rating.  The symptoms included in the 30 percent rating are persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Here, though the Veteran's symptoms have not been consistent over the entire appeal period, she has described suffering from regurgitation, pyrosis (heartburn), and general epigastric distress.  These symptoms warrant the 10 percent rating granted here.

That said, the Veteran's disability does not rise to the level described by the 30 percent rating.  Notably, she does not display dysphagia (difficulty swallowing) or substernal arm or shoulder pain.  More importantly, the evidence does not show that her disability has resulted in "considerable impairment of health."  Indeed, during much of the appeal period, her disability was considered asymptomatic, as reflected by VA notes of February 2010, August 2010, and February 2011.  Further, notes from her private treatment providers described her reflux esophagitis as "well controlled."  Under these circumstances, a 30 percent rating is not warranted.  

An extraschedular rating is similarly not warranted.  The evidence shows that the Veteran's reflux esophagitis results in heartburn, regurgitation, and occasional vomiting.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected reflux esophagitis is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

In summary, the Board concludes that the criteria for an initial 10 percent rating (but no higher) for the Veteran's reflux esophagitis have been met for the entire appeal period.  38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7346.


ORDER

Prior to May 5, 2010, entitlement to an initial 70 percent disability rating for bipolar disorder, but no higher, is granted.  

Effective May 5, 2010, entitlement to a 50 percent disability rating for bipolar disorder, but no higher, is granted.  

Prior to November 13, 2012, entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.

Effective November 13, 2012, entitlement to an initial 20 percent disability rating for degenerative joint disease of the lumbar spine, but no higher, is granted.

Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right knee is denied.

Entitlement to an initial disability rating of 10 percent for reflux esophagitis, but no higher, is granted.  


REMAND

The remaining claim, entitlement to service connection for a bilateral wrist or hand disability, must be remanded.  

The Veteran underwent a VA examination in November 2012.  At that examination, the examiner determined that the Veteran's right and left wrist disabilities were not related to her active service.  With regard to the right wrist, he noted that X-rays showed some deformity of the metaphyseal portion of the distal radius, possibly related to an old fracture.  There was also evidence of osteoarthritic changes at the radiocarpal joint at the radial styloid.  He determined that these findings were related to a post-service right wrist injury in 2010.  

With regard to the left wrist, the examiner stated that X-rays showed very minimal osteoarthritic changes at the first metacarpal joint.  He stated that this joint is on the thumb side of the hand, not the ulnar side, and that this "is a hand, not a wrist condition."

This opinion is problematic.  First, at the examination, the Veteran reported that she injured her right wrist in a 2010 fall on stairs at her home.  As described in great detail above, the Veteran has long stated that her service-connected right knee disability results in a difficulty navigating stairs.  Thus, if her fall were related to her right knee disability, her current right wrist disability could be service-connected on a secondary basis.  As no opinion regarding this theory of entitlement has been obtained, the case must be remanded.

With regard to the left wrist and hand, though the examiner determined that the Veteran suffers from a hand disability, he did not state whether it could be related to the Veteran's active service or to her numerous complaints of wrist and hand pain therein.  An additional opinion is required.  

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary release(s) from the Veteran, obtain any records regarding her 2010 right wrist injury.  

2.  Obtain the Veteran's VA treatment records dated from September 2012 and thereafter and associate them with her claims file.  

3.  Following this development, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of her bilateral wrist and hand disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to answer the following questions:

a) From what current bilateral wrist and hand disabilities does the Veteran currently suffer?

b) Is it at least as likely as not (a 50 percent or greater probability) that any identified wrist or hand disability is related to or had its onset during the Veteran's active service?  In answering this question, the examiner must address the Veteran's in-service complaints of bilateral wrist and hand pain as discussed most recently during the November 2012 VA examination.

c) Is it at least as likely as not that the Veteran's right wrist injury in 2010, described as a fracture, is secondary to her service-connected right knee arthritis?  That is, was her 2010 injury caused by, related to, or aggravated by her service-connected right knee disability?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


